DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 – 14 drawn to a method for generating a model set of equations for predicting a risk of a subject who experiences adverse medical events associated with the weather, of experiencing a new onset event (NOE).
Group II, claim(s) 15 and 16, drawn to a model set of equations.
Group III, claim(s) 17 – 19, drawn to a method of assessing a risk of a subject predisposed to experiencing weather-associated adverse events for experiencing a new onset event on a given day.
Group IV, claim(s) 24, drawn to a method for increasing efficiency in a hospital staffing and resource commitment by predicting high admission days, a "high" admission day being defined as a day falling in an upper quantile of the hospital's daily admissions for a year.
Group V, claim(s) 25 and 26, drawn to an article of manufacture.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I – V lack unity of invention because the groups do not share the same or corresponding technical feature.  The technical features of group I is not a special technical features as they do not make a contribution over the prior art in view of McAlindon et al. (Pub No. 2008/ 0188720) in view of Koenker et al. (Quantile Regression: an Introduction) and Applicant Admitted Prior Art (AAPA).
McAlindon discloses:
a) 	identifying a climate region of interest (paragraph 27 weather station closest to each participant);
b) 	collecting daily mean barometric pressure (BP) data for a time frame (paragraph 45) and
c) 	collecting daily NOE data for a subject cohort consisting of subjects known to suffer from the adverse medical event for the time frame (paragraph 45) and
calculating a daily incident rate (IR) of NOEs for each day of the time frame (paragraphs 70 – 72 as expressed in table 1 and table 2) and 
dividing the days of the time frame into at least upper, middle and lower quantile IR-NOE days to identify the upper quantile IR-NOE (UQ-IR-NOE) days (figure 3A);
d) 	determining a relevant number of seasons based on an association between the upper IR-NOE quantile days identified in c) and the upper BP quantile days identified in b) (paragraph 37 and 58, different times of year, paragraphs 40, 70- seasonality as expressed by weather and month where seasonal variations occur across geographic regions paragraph 37);
e) 	collecting hourly weather data for the time frame for a number of weather parameters and determining a set of weather variables (paragraph 45);
f) 	employing a generalized linear regression analysis (paragraph 52);
wherein the model comprises a set of one or more equations for predicting the risk of a
subject experiencing a new-onset event (NOE) at the completion of step (g) (paragraphs 73 – 76).

McAlindon does not explicitly teach 
b) 	collecting daily mean barometric pressure (BP) data for a time frame and
dividing the days of the time frame into at least upper, middle and lower quantile BP days
to identify the upper quantile BP days;
f) 	employing a generalized linear regression analysis to generate a rank for each weather variable as a predictor of the UQ-IR-NOE days for each relevant season, for each BP quantile;
g)	identifying a predictive equation using a forward stepwise approach,

Regarding 
b) 	collecting daily mean barometric pressure (BP) data for a time frame and
dividing the days of the time frame into at least upper, middle and lower quantile BP days
to identify the upper quantile BP days;
Koenker teaches the idea of dividing a group into quantile sections and identifying the upper group (page 4).  Further, on page 14, Koenker teaches, “Since the mid-1980's one of us has maintained a public domain package of quantile regression software designed for the S language of Becker, Chambers, and Wilks (1988), and the related commercial package Splus.”  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add these features into McAlindon
The elements are all known but not combined as claimed. The technical ability exists to combine the elements as claimed and the results of the combination are predictable. When combined, the elements perform the same function as they did separately.
With the motivation to use “The Koppen classification scheme applied to North America is set forth as Figure 11, with attribution to A Peel, M. C. and Finlayson, B. L. and McMahon, T. A. (2007). "Updated world map of the Koppen-Geiger climate classification". Hydrol. Earth Syst. Sci. 11: 1633- 10 1644. doi: 10.5194/hess-11-1633-2007, the entire disclosure of which is incorporated herein by this reference.” (Specification, page 9, lines 7 – 11)
Regarding 
f) 	employing a generalized linear regression analysis to generate a rank for each weather variable as a predictor of the UQ-IR-NOE days for each relevant season, for each BP quantile;
g)	identifying a predictive equation using a forward stepwise approach,
The specification teaches on page 10, lines 4 – 15 (emphasis added)
According to specific embodiments, the generalized linear regression analysis comprises a generalized linear mixed model (GLMM) analysis (see Jiang, J. (2007), Linear and Generalized Linear Mixed Models and Their Applications, Springer, the entire disclosure of which is incorporated herein by this reference). According to other embodiments the generalized linear regression analysis comprises a generalized estimating equation (GEE) analysis (see, e.g. Hardin, James; Hilbe, Joseph (2003). Generalized Estimating Equations. London: Chapman and Hall/CRC, the entire disclosure of which is incorporated herein by this reference. Software for solving generalized estimating equations is available in MATLAB, SAS (proc genmod), SPSS (the gee procedure), Stata (the xtgee command) and R (packages gee, geepack and multgee). In certain aspects a generalized linear regression analysis is used to generate a rank for each weather variable as a continuous predictor of the UQ-IR-NOE days for each relevant season.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add these features into McAlindon in view of Koenker
The elements are all known but not combined as claimed. The technical ability exists to combine the elements as claimed and the results of the combination are predictable. When combined, the elements perform the same function as they did separately.
As any common features do not make a contribution over prior-art, Groups I – V do not relate to a single general inventive concept under PCT Rule 13.1.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626